Opinion by
Judge Pryor :
The indictment contains every allegation necessary to constitute the offense. It is alleged that the accused did unlawfully shoot and wound Henry Turner with an intention to kill him-.
This was not only a shooting at, but with the intention to kill. The court did not abuse its discretion in refusing to continue the case, *660and, from the testimony of Turner, if the witness had been present, the verdict should have been the same.

Morrow & Newell, for appellant.


P. W. Hardin, for appellee.

Judgment affirmed.